Title: To John Adams from William Heath, 22 January 1776
From: Heath, William
To: Adams, John


     
      Camp at Cambridge Janry. 22nd. 1776
      Dear Sir
     
     Being informed that you begin your Journey for Philadelphia this week, I would beg to recommend to your Consideration the Services of Colonel Jeduthan Baldwin, who Joyned the Army the Beginning of the last Campaign, and has Continued ever Since in the army as an Engineer on the works. He has received for the months of June and July from the Assembly of our Colony Colonels Pay. But as the Continental Establishment Stands, He Cannot receive for his Services Since that Time more than Six pounds per month, which he thinks to be so Inadequate to his Services that he Informs me He must Quit the Army unless Some further provision Can be made for him. He is Constantly in Business even in this Severe Season and the works at Cobble Hill and Lechmeres Point which you have Seen, (as well as many others) were laid out and Compleated under his Direction. I wish you would mention the matter to His Excellency, if you should see him before you leave the Colony, and if He should have the Same Opinion of his Services, That you would Use your Influence in Congress, that he may have an adequate reward.
     Thus far I think it my Duty to endeavor to obtain Justice for a Servicable and Faithfull man. I am Dear Sir with great Respect your most Obedient and very Humble Servt.,
     
      W Heath
     
    